REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein the tube also includes one or more recessed flanges adjacent to the opening; a cover holder configured to mount to the one or more recessed flanges adjacent to the opening in the tube; an in-tube storage cover that mounts to the cover holder such that at least a portion of an exterior surface of the in-tube storage cover is flush with an outer surface of the tube; and a lever mounted on the exterior surface of the in-tube storage cover to facilitate removal and locking of the in-tube storage cover” and “wherein the tube also includes one or more recessed flanges adjacent to the opening; a cover holder configured to mount to the one or more recessed flanges adjacent to the opening in the tube, wherein the cover holder includes one or more locking slots; an in-tube storage cover that mounts to the cover holder such that at least a portion of an exterior surface of the in-tube storage cover is flush with an outer surface of the tube; and a locking plate mounted to a post that extends through the in-tube storage cover, wherein the locking plate includes one or more edges that mate with the one or more locking slots in the cover holder to secure the in-tube storage cover to the tube” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/Examiner, Art Unit 3611       

/TONY H WINNER/Primary Examiner, Art Unit 3611